                   i\ 4:21-cv-01041-DDN
               Case:    '               Doc. #: 2 Filed: 08/20/21 Page: 1 of 2 PageID #: 8

                  '
                         \,)
                          tication to Proceed in District
                                                                   .
                                                            Court Witbout Prepaying Fees or Costs (Short Fonn)



AUG 2 0 2021                              UNITED STATES DISTRICT COURT
                                                                                 for the
BY MAIL
   f<qevtJtt              f &vkw'
                           Plai1ztiJ]lPetiticmer
                                                                                    )
                                                                                    )
                                                                                    )       Civil Action No.
        flop_k✓
          1
                          ~.~•.___v._ _ __                                          )
                         Defendant1Responde1lt                                      )


       APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPA YING FEES OR COSTS
                                       (Short Form)

         I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the reliefrequested.

          In support of this application, I answer the following questions under penalty of perjury:

           I. If incarcerated I am being held at:
                                                                  -----------------------
 If employed there, or have an account in the institution, I ha,ve attached to this document a statement certified by the
 appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
 institutional accooot in my name. I am also submitting a similar statement from any other institution where 1 was
 incarcerated during the last six months.

          2. lfnot incarcerated. If I am employed, my employer's name and address are:                           S5f ( Q/sqhJ I;/-{

 My gross pay or wages are: $               _l_.....)"'---7_,-'-)_0__ •and my ~e-home pay or wages are:                               per
  (~pecify pay period)     )rJo    aM /q                                                I
          3. Other Income. In the past 12 months. I have receiv~d income from the following sources (check all that appfw:
                                                                                        [
       (a) Business, profession, or other self-employment                               !   CJ Yes               ~No
       (b) Rent payments, interest, or dividends                                            0 Yes                ~No
       (c) Pension, annuity, or life insurance payments                                     CJ Yes               /lr(;No
       (d) Disability, or worker's compensation payments                                    o.Q;Yes               ONo
       (e) Gifts, or inheritances                                                            0 Yes               ~No
       (f) Any other sources                                                                 a Yes               .m...No

          Ifyou answered "Yes" to any question above, describe below or on separate pages each source ofmoney and
 state the amount that you received and what you expect to recewe in the future. ·
                Case: 4:21-cv-01041-DDN Doc. #: 2 Filed: 08/20/21 Page: 2 of 2 PageID #: 9

AO 240 (Rev. 07/10) Applic31ion to Proc~>d in District Court Without Prepaying Fees or.Costs (Short Form)



          4. Amount of money that I have in cash or in a checking or savings account: $ __i;._,l-'5~-----

        5. Any automobile, real estate, stock, bond, security, trust,jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else's name (describe d1e property and its approximate
value):
             fl/A



          6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amoimt of.ire monthly expense):        I   fl f--cfnJ              /lp Q
                                          p1~n&- I 5V



        7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

                      ft1, s,       da tACfl~ &O
                     JQ;VJ-Grt ~ I                             5--011          ~       e'7'-f
           8. Any debts or financial obligations (describe the amounts owed and to whom they bre payable):

                   C,it, '(J Stlfpur{J                                      )7j{. DO   fl1   aJµ/J~         ,
                    (Vl, s,
                    ()~/ VJ~~             sJLu
       Declaration: I declare under penalty of perjury that the above infonnation is true and understand that a false
statement may result in a dismissal of my claims.


Date:
                                                                                                            Applicant's signature

                                                                                               /<ae;ilon    Pei 1/ceJr
                                                                                                                Printed name




-                               '   ....... ~ - ~ . / , .-,. .• ",:\,$. '
